DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-20 have been newly introduced.

Election/Restrictions
	Applicant’s election with traverse of Group I and the election of the species of SEQ ID NO: 36 without traverse in the reply filed on 06 April 2021 is acknowledged.

Applicant's election with traverse of Group I in the reply filed on 06 April 2021 is acknowledged.  The traversal is on the ground(s) that the claims do not lack unity of invention.  This is not found persuasive because the claims are directed to multiple protein products and multiple nucleic acid products.  Proteins and nucleic acids are structurally and functionally distinct products and do not share a common special technical feature.  The pharmaceutical compositions comprising expression vectors do not possess the special technical feature of the protein.  The pharmaceutical compositions comprising the HLA multimers, antigen-presenting cells, and helper T-cells require special technical features beyond the protein.  These are structurally and functionally different compositions.  In addition, prior art can be applied against claim 1 so any special technical feature argued by applicant does not distinguish over the prior art.  Claims 1-15 as originally presented lacked unity of invention.
The election of the species of SEQ ID NO: 36 was without traverse.
The requirement is still deemed proper and is therefore made FINAL.
with traverse in the reply filed on 06 April 2021.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 April 2021.

Claims 1-6 and 12-15 are under consideration with respect to SEQ ID NOS: 5, 6, 7, and 16.  SEQ ID NOS: 5, 6, and 7 contain SEQ ID NO: 36.

Priority
Applicant’s submission of a translation of the foreign priority application in accordance with 37 CFR 1.55 is acknowledged.

Specification
The substitute specification filed 12/21/2020 has not been entered.  A substitute specification is required to include all previous amendments made to the specification.  The 12/21/2020 substitute specification did not include the sequence incorporation paragraph submitted 8/11/2020.  Furthermore, applicant proposed amending this paragraph outside of the substitute specification on 12/21/2020.  The proposed paragraph is reproduced below.



Sequence Listing Submission via EFS-Web

A computer readable text file, entitled "SequenceListing.txt," created on or about December 18, 2020 with a file size of about 15 kb contains the sequence listing for this application and is hereby incorporated by reference in its entirety.

This paragraph is deficient.  When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e).  The specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).
There is no provision for the “on or about” language used in this paragraph.  The creation date must be definite.  There is no provision for “size of about” language used in this paragraph.  The file size must be definite.  In addition, the paragraph should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Applicant should submit a new substitute specification including all amendments that have been made to the specification (with corrections as noted above) and the appropriate new matter statement. Appropriate correction is required.
	Applicant is advised that the instant application is not currently in sequence compliance.

Claim Objections
The claims set submitted 4/6/2021 is objected to as it does not include all of the limitations set forth in the 12/21/2020 claim set.  At least for example, while the status identifier of claim 1 is “previously presented,” the claim presented 4/6/2021 removes the sequence 
Appropriate correction is required.

Improper Markush
	Claim 1 is rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex Parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The polypeptides of SEQ ID NOS: 9, 16, and 36 all have different amino acid sequences and therapeutic uses.  These agents lack a substantial structural feature which provides for a common use because all of the agents have distinct structures.  Therefore, there is no substantial structural feature which provides for a common use.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-5, 12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. 
	The claims are directed to fragments of human synaptonemal complex protein 3 (SYCP3), a product of nature.  SEQ ID NOS: 5, 6, 7, and 36 (see claims 1-5) are fragments of the 236 amino acid human SYCP3 protein of SEQ ID NO: 1.  Although directed to pharmaceutical compositions, claims 12, 14, and 15 require nothing more than the peptide of claim 1.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the polypeptide is a nature-based product.
The peptides recited in claims 1-5, 12, and 14-15, have not been disclosed as differing markedly from those found in nature or resulting in a functional change. This judicial exception is not integrated into a practical application and there are no meaningful limitation that do more than generally link the product of nature to a particular technological environment.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 No markedly different characteristics have been shown for the claimed peptides.  As such, the claimed peptides are directed to a product of nature judicial exception and are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14 specifically recites that the peptide of claim 1 must treat or prevent cancer.
Claim 15 specifically recites that the peptide of claim 1 is a cancer vaccine.
The specification does not enable the recited intended uses.  The specification does not administer any peptide within the scope of claim 1 and demonstrate treatment or prevention of cancer.  Figure 16 disclose tumor growth suppressing effects of the combination of 5-AZA and SYCP3-specific human Th cells when administered to mice intradermally injected with cells from a lung cancer cell line.  Neither the Th cells alone nor the 5-AZA alone show tumor growth suppression.  This experiment does not reflect the intended use recited in the current pharmaceutical claims.

	The specification does not provide any evidence or reason to believe that administration of a peptide within the scope of claim 1 will prevent any and all cancers.  The recitation of a cancer vaccine is considered to include prevention of cancer.  The specification does not provide a discussion of what treatment is intended to include.  The broadest reasonable interpretation would include ameliorating and reversing symptoms of cancer.  At least for example, there is no evidence of record or reason to believe that administration of a peptide within the scope of claim 1 will ameliorate cancer symptoms or reverse tissue damage caused by any cancer (for example, loss of cognitive abilities due to brain tissue destruction by a brain cancer).
	The pharmaceutical compositions of claims 14 and 15 are not enabled for their claimed intended uses.

Claims 1-5 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant elected the peptide of SEQ ID NO: 36 for examination.  Claim 1 is directed to a peptide consisting of 10 to 45 amino acids and comprising (i) SEQ ID NO: 36 wherein X is absent or serine or (ii) a peptide having an amino acid sequence that is different from the amino 
	SEQ ID NO: 36 corresponds to amino acid 159 through amino acid 168 or 169 (depending upon wild-card X) of SEQ ID NO: 1.  SEQ ID NO: 5 is 12 amino acids corresponding to amino acids 159-170 of SEQ ID NO: 1.  SEQ ID NO: 6 is 12 amino acids corresponding to amino acids 158-169 of SEQ ID NO: 1.  SEQ ID NO: 7 is 12 amino acids corresponding to amino acids 157-168 of SEQ ID NO: 1.  That is, none of these sequences corresponds to the shortest peptide embodiment consisting of 10 amino acids as recited in claim 1.
	It is noted that the peptides of claim 1 are not limited to 10 to 45 amino acid contiguous amino acids of SEQ ID NO: 1 (see by comparison claim 4).  They can include heterologous sequences (of unknown amino acid structure) in addition to SEQ ID NO: 36.  In addition, 1 to 3 amino acids can be substituted, deleted or added to the sequence of SEQ ID NO: 36.  The longest peptide embodiment consisting of 45 amino acid sequence containing SEQ ID NO: 36 is significantly longer than SEQ ID NO: 36.
	The specification demonstrated that SYCP3-A (SEQ ID NO: 8, 19 amino acids corresponding to amino acids 156-174 of SEQ ID NO: 1) was capable of activating CD4 positive T-cells.  SEQ ID NOS: 5, 6, and 7 also activated CD4 positive T cells.  See specification Test 4 and Test 5.  The inference from Table 2 is that SEQ ID NOS: 10-14 did not.  SEQ ID NOS: 10-13 are within the scope of the claimed peptides.  SEQ ID NO: 10 is a twelve amino acid peptide where 1 or 2 amino acids are deleted at the C-terminus of SEQ ID NO: 36;  SEQ ID NO: 11 is a twelve amino acid peptide where 2 amino acids are deleted at the N-terminus of SEQ ID NO: 36; and SEQ ID NO: 12 is a twelve amino acid peptide where 3 amino acids are deleted at the N-
	In addition, these peptides are not representative of the genus of peptides claimed having the recited property of being capable of activating a helper T-cell or additionally being a cancer vaccine (claim 14) or capable of treating or preventing cancer (claim 15).  The genus of peptides embraced by claims 1-5 and 12-15 are highly variable because a significant number of structural differences between genus members is permitted.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  In the instant case, the specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the genus of peptides.
There is no description of the amino acid positions at which variability may be tolerated and there is no information regarding the relation of structure to function.  Those of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, applicant is not in possession of the claimed genus. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is confusing in reciting “used in combination with a DNA methyltransferase inhibitor.”  Claim 13 is directed to a pharmaceutical composition and claim 12 upon which it depends is directed to a pharmaceutical composition.   The recitation “used in combination with a DNA methyltransferase inhibitor” is a method of use limitation and does not clearly modify the pharmaceutical composition.  As the claim recites   “further comprising a DNA methyltransferase inhibitor” in the alternative with “used in combination with a DNA methyltransferase inhibitor” it is unclear whether the pharmaceutical composition is required to include a DNA methyltransferase inhibitor.  It is suggested that applicant delete “used in combination with a DNA methyltransferase inhibitor” from this claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 12, 14, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The pharmaceutical composition of claim 12 requires nothing more than the peptide of claim 1 taught by Molnar et al.  The recitation “for treating or preventing a cancer” in claim 14 is an intended use and the compositions requires nothing more than the pharmaceutical composition of claim 12 (i.e. the peptide taught by Molnar et al.).  The recitation “which is a cancer vaccine” in claim 15 is an intended use and the composition requires nothing more than the pharmaceutical composition of claim 12 (i.e. the peptide taught by Molnar et al.).  Claims 12, 14, and 15 do not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Molnar et al. (U.S. Patent Application Publication 2020/0069786). 
	Molnar et al. discloses the peptide of SEQ ID NO: 707, a 20 amino acid peptide that comprises instant SEQ ID NO: 36. Molnar et al. was filed 3 September 2019 and claims foreign priority to GB 1814362.8 (filed 4 September 2018). Basis for SEQ ID NO: 707 is found in the GB 1814362.8 priority document. See at least claims; page 2; and Table 23 at page 131. Applicant has submitted a translation of the foreign priority application JP2018-024972 filing date (15 February 2018).  However, there is no basis for claim 1 and dependent claims 12, 14, and 15 in this document.  At least for example, SEQ ID NO: 16 as recited in claim 1 is not disclosed in this document.  As such, claim 1 is not entitled to benefit of the priority document date.  Claims 12, 14, and 15 are anticipated by Molnar et al. The pharmaceutical composition of claim 12 requires nothing more than the peptide of claim 1 taught by Molnar et al.  The recitation “for treating or preventing a cancer” in claim 14 is an intended use and the compositions requires nothing more than the pharmaceutical composition of claim 12 (i.e. the peptide taught by Molnar et al.).  The recitation “which is a cancer vaccine” in claim 15 is an intended use and the composition requires nothing more than the pharmaceutical composition of claim 12 (i.e. the peptide taught by Molnar et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa